Title: To Benjamin Franklin from the Chevalier Hamilton, 28 December 1776
From: Hamilton, chevalier ——
To: Franklin, Benjamin


Dec 28. 1776.
The Chevalier Hamilton has the Honour to present his best Compliments to Dr. franklin on his Safe Arrivel at Paris.

The Chevr. has for this three months bin very ill, and his present Convalessence does not permit to stir out of doors, otherwaise he should with pleasure have personnely waited on Dr. Franklin and informe him of some news from Messrs. Brown & Whitford, and in return should have Desir’d the favour of Dr. F., to informe the Chevr. how the late Mis Grahme and her hosbend at Philadelphia do, and anything that Dr. franklin can think of in this part of the world the Chevalier hamilton begs he would Comand him, at Monsieur Brousse Conseilier a la Cour des Aide dans son hotel rue la Vererie. Begs the favour of an Answer.
 
Addressed: To / Dr. Benj Franklin / rue Jacob. faubourg St G / Paris
